DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 GUARDIAN AD LITEM PROGRAM and DEPARTMENT OF CHILDREN
                     AND FAMILIES,
                       Appellants,

                                      v.

                               E.H., the Mother,
                                   Appellee.

                                No. 4D20-404

                           [October 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 19000006DPAXMX.

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Statewide Guardian Ad Litem Office, Tallahassee,
for appellant Guardian Ad Litem Program.

  Andrew Feigenbaum, Children's Legal Services, West Palm Beach, for
appellant Department of Children and Families.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.